Case 2:20-cv-02846-CBM-KK Document 49 Filed 08/21/20 Page 1 of 1 Page ID #:815




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    KENNETH W. MILLS,                           Case No. CV 20-2846-CBM (KK)
 11                              Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    STATE OF CALIFORNIA, ET AL.,                UNITED STATES MAGISTRATE
                                                   JUDGE
 14                              Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. The Court has engaged in de novo review of those
 20   portions of the Report to which Plaintiff has objected. The Court accepts the
 21   findings and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 23   action with prejudice and without leave to amend.
 24   Dated: AUGUST 21, 2020
 25
                                         HONORABLE CONSUELO B. MARSHALL
 26                                      United States District Judge
 27
 28
